Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her job as a general office worker to go to school. The Board denied her application for unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Inasmuch as claimant admitted that she quit her job to attend school and this does not constitute good cause for leaving one’s employment (see, Matter of Kucich [Hudacs], 204 AD2d 929), substantial evidence supports the Board’s decision.
*779Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.